Title: Charles Adams to John Adams, 13 February 1795
From: Adams, Charles
To: Adams, John


          
            My Dear Sir
            New York Feb 13th 1795
          
          I received your favor of the eleventh yesterday. Mrs Smith has quite recovered from her illness and is doing very well
          Our electioneering campaign was opened in due form last monday that is to say that The Freeholders of this City were called together to hear who were the men whom Ricd Harrison Robt Troup and Josiah Ogden Hoffman would chuse to have made Govr and Lt Govr of the State. The next evening there was another meeting where The Livingstons proposed their officers. The result is that on one side Mr Jay and Mr Van Rensalaer are started and on the other Messrs Yates and Floyd; nothing now remains to be done but for

each party to endeavour to out lie out villify and out detract the other To crop laurels e’en from the brows of friends to adorn the heads of their respective candidates Mr Yates though Chief Justice of this State is a man of no respectability of character He will sit tipling from morning to night in the dirtiest bar room of a tavern playing backgammon or checkers with the lowest of its inhabitants yet he is a great favorite with many people and will have more votes perhaps than Clinton had at the last election. Mr Floyd I need say nothing of you know him much better than I do. But where is Mr Bur[r?] I am inclined to believe he has some deep […] scheme to outwit them all or that he does not intend to stand his election. The Livingstons hate Burr and he hates them so that there will be no cordiallity between those Champions.
          We shall send you as Representative from Washington and Saratoga District one Genl Williams who a few years since was turned out of our State Senate for perjury and peculation but who has been since constantly returned as a Senator and is now elected by a very large majority. what a glorious specimen of the virtue of the State of New York!!!
          The contemplation upon such elections affords nothing but melancholy reflections. I do not suppose the people will grow more virtuous or have less knaves to deceive them hereafter than they have at present.
          With real affection I am your son
          
            Chas Adams
          
        